DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/08/2022 has been entered.  Claim 6 has been added.  Applicant’s amendment and corresponding arguments, see Pages 7-8, with respect to claim 1 has been fully considered and is persuasive.  The rejection of the claim has been withdrawn.  Applicant;’ amendment to the Specification and Claims have overcome each and every objection set forth in the non-Final Office Action previously mailed on 5/02/2022.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…screw of an injection molding machine…comprising: 
…a sub-flight having a lead angle larger than that of the main flight; 
a barrier flight comprising the main flight and the sub-flight; 
a dam flight having a ring shape formed in front of the barrier flight;…
…wherein the first compression section, the starvation section and the second compression section are provided from a rear side to a front side of the screw in a heating cylinder, 
…wherein the barrier flight and the dam flight are provided at a portion corresponding to the first compression section of the screw.”
The closest prior art of record, Yusa (2018/0117823 A1), discloses a screw (20 in Figures 2-3) of an injection molding machine comprising: a barrier flight including a main flight (inclined portion of 20A in Figure 2); a dam flight formed in front of the barrier flight (large diameter portion 20A adjacent to reference 26 in Figure 2).  The injection molding machine comprises a first compression section (compression zone 22); a starvation section (starvation zone 23; paragraph 0032); and a second compression section (recompression zone 24; paragraph 0054), wherein the first compression section and the starvation section and the second compression section are provided from a rear side to a front side of the screw (as shown in Figures 2-3) in a heating cylinder (plasticizing cylinder 210; paragraph 0029, band heater…is arranged on an outer wall surface) depending on a shape of the screw.   Furthermore, the barrier flight and the dam flight are provided at a portion corresponding to the first compression section (as shown in Figure 2, portion 20A denoted are barrier flight and dam flight above are provided in compression zone 22).  However, Yusa neither teaches nor suggest the barrier flight includes a sub-flight having a lead angle larger than that of the main flight.
	Another prior art, Nobuta (US 2018/002203 A1), is referenced for disclosing a screw (10 in Figures 1-4) for an injection molding machine (1), comprising: a first compression section (24), a starvation section (25; paragraph 0054), and a second compression section (26).  The first compression section comprises a barrier flight including a combination of a main flight and a sub-flight (36, 37 in Figures 4A-4B); and a dam flight formed in front of the barrier flight (constricting section 35 in Figure 3; paragraphs 0069-0070, is provided at the boundary of the two-stage screw…is formed in a ring-like shape).  Furthermore, the sub-flight has a lead angle larger than that of the main flight (paragraph 0070, sub-flight has a barrier flight shape in which the lead angle thereof is set larger than…the main flight).  Applicant argues, see Pages 7-8, it is improper to apply the teachings of Nobuta; specifically, that Nobuta fails to disclose the screw having portions correspond to a main flight, sub-flight and dam flight.  Applicant contends the screw structure of the constricting section (e.g. dam flight), as relied on, integrates the the sub-flight; hence, Nobuta can only disclose having a main flight and one of a sub-flight or dam flight.  Examiner agrees.  As shown in Figure 4C, portion sub-flight (37)  serves as the constructing section.  Likewise, the lead angle of the sub-flight is set larger than the main flight when the construing section is not formed of a ring shape (paragraph 0070).  Hence, one would not look to Nobuta to cure the deficiencies of Yusa; specifically, with regards to providing a screw having a sub-flight having a lead angle larger than that of the main flight.  Hence, the prior art, alone or in combination, neither provides or suggests the specific structure of the screw claimed above.  As disclosed in the current application, the claimed screw structure prevents gas flow leaks on an upstream side of the screw (e.g. backflow from the starvation section of an injection molding machine) when rotation of the screw is stopped (Page 02 of the instant Specification).
Claims 2-6 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/2/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715